DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions & Status of Claims
Claims 1-9 remain for examination and are examined in the instant action. Claims 10-15 remain withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Provisional election was made without traverse on 09/22/2021 and the status identifiers of the claims (withdrawn, amended) along with applicant’s remarks dated 12/23/2021 are deemed as the affirmation of the election.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/110585 A1via its US English equivalent US 2016/0333440 A1 of Liimatainen (US’440)
List 1
Element
Instant Claims
(mass%)
Prior Art
(weight%)
C
0.07 – 0.10 
0.03 – 0.08
Si
0.01 – 0.25
0.01 – 0.8 
Mn
1.5 – 2.0 
0.8 – 2.5 
Cr
0.5 – 1.0 
0.01 – 2.0 
Ni
0.1 – 0.5 
less than 0.5
Cu
0.1 – 0.3
less than 0.5
Mo
0.01 – 0.2
less than 0.1
Al
0.01 – 0.05
0.01 – 0.15
Nb
0.015 – 0.04 
0.005 – 0.07
V
0 – 0.1
less than 0.1
Ti
0 – 0.1
0.005 – 0.12
Fe + impurities
Balance
Balance







Regarding claims 1-6, WO 2015/110585 A1via its US English equivalent US 2016/0333440 A1 of Liimatainen (US’440) teaches “[0001] The present invention relates to thin hot-rolled ultrahigh strength steel (UHSS) products, and more specifically to hot-rolled steel strips, with ultrahigh strength and good bendability which strips are used for instance in frame structures of vehicles, other mobile constructions or other structures that require light weight.” which reads on the instant claimed hot-rolled steel of the instant claims.
The prior art further teaches the strip [0010] “having a yield strength Rp0.2 of at least 840 MPa and a yield ratio (Rp0.2/Rm) of more than 0.85” “[0093]Preferably the yield strength Rp0.2 of the steel strip is in the range of 840-1050 MPa, or in the range of 900-1050 MPa or most preferably in the range of 840-959 MPa.” “[0094] The yield ratio (Rp0.2/Rm) of the steel strip is more than 0.85 or preferably in the range of 0.85-0.98 in order to provide that the steel strip product can be used as a structural steel.” This means that for the most preferable range of yield strength (840-959 Mpa) with yield ratio of 0.85-0.98 results in Rm or tensile strength value of 857.14 to 1128.235 MPa for the steel of the prior art. This means that the claimed ranges of tensile strength (claim 1) and yield strength (claim 6) of the instant alloy of the instant claims overlap or lie inside those of the prior art thereby reading on the instant claimed limitation. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the microstructure limitations of the instant claims, the prior art teaches that its alloy has [0026] “a microstructure comprising upper bainite, preferably as main phase and more preferably more than 50%.” [0087] “a microstructure comprising upper bainite, preferably as main phase and more preferably more than 50%. More preferably this main phase comprising upper bainite is having more than 60% or more than 80% area fraction” “[0089] It is advantageous for bendability that the microstructure of the steel strip does not contain much martensite, MA-constituents, perlite or polygonal ferrite, and therefore upper limit for their total content may be 20%, preferably 10% and more preferably 5%.” The claimed ranges of various phases of microstructure of bainite, upper bainite, martensite and islands of bainite (which is equivalent to MA-constituents of the prior art) of the instant claims 1-5 overlap or lie inside those of the prior art thereby reading on the instant claimed limitation. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the claimed composition of instant claim 1, the prior art teaches that its steel has a composition {abstract, [0013] – [0025], [0043]-[0054], claims 1-10} wherein the claimed ranges of the constituent elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding claim 7, the prior art teaches that its steel [0006] “possesses an excellent bendability up to 12 mm” “[0027] The present invention enables an ultrahigh strength hot-rolled steel strip product having a yield strength Rp0.2 of at least 840 MPa together with excellent bendability” “[0041] Excellent bendability means that steel strips up to 12 mm can be bent with a bending radius of less than 3.5*t in both directions in relation to rolling direction, without visually noticeably cracks or surface waviness in the bend. The present invention however enables that steel strips up to 12 mm can be bent with a bending radius of less than 3.01 in both directions in relation to rolling direction, without visually noticeably cracks or surface waviness in the bend. Therefore such value is preferably used as a minimum permissible internal bending radius.” The prior art further teaches via example of its steel with a specific composition having A5% 10.0-11.5 thereby indicating that the steel of the prior art would at have elongation in at least the specified range thereby reading on the instant claimed limitation. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.

Regarding claim 8, the prior art does not explicitly teach of the claimed limitation of “a hole expansion ratio of at least 25%” of the instant claim. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in composition (see compositional analysis above), and b) the claimed and prior art products are identical or substantially identical in structure (see microstructure analysis above). Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Regarding claim 9, the prior art teaches that its steel has [0026], [0086]  “a thickness of less than 12 mm” “[0092] The thickness of the steel strip is less than 12 mm. Also 10 mm may be applied for upper limit of the strip thickness. However, for process technical reasons, the strip may have thickness lower limit such as 1.5 mm or 3 mm. It is clear without saying that the term strip includes also sheets made from steel strip.” thereby reading on the instant limitations. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Response to Arguments
Applicant's arguments filed 11/11/2022 have been fully considered but they are not persuasive.
It is noted that the Applicant argued that “The chemical composition recited in claim 1 is closed and excludes the possibility of other elements being intentionally added than those listed in the claim, because the expression "balance Fe and unavoidable impurities" means that the remaining part of the composition is Fe and unavoidable impurities. Boron (B) is not a listed element of claim 1. Thus, claim 1 excludes boron from being internationally added to the hot-rolled steel composition.  Liimatainen discloses a hot-rolled steel containing a number of required elements including 0.0005-0.005 weight-% boron (Liimatainen, Abstract). Paragraph [0049] in Liimatainen provides: "Boron B is an important alloying element in this invention and content of boron is in the range of 0.0005-0.005 wt-%, because it increases the strength effectively and provides that soft polygonal ferrite is not formed significantly to the microstructure. If [thel boron content is less than 0.0005 wt-%, such [an] effect is not achieved and on the other hand if the boron content is higher than 0.005 wt-% the effect will not increase substantially. Also upper limit of 0.003 wt-%for B could be applied." [Emphasis added.]”
Examiner respectfully disagrees. The claims, specifically claim 1, requires “a chemical composition containing in mass-%” (emphasis added). According to the MPEP, the term “containing” is synonymous with the term “comprising. The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP § 2111.03. Although the reference alloy may contain elements that are not explicitly recited in the instant claimsr, the usage of the alloy as disclosed is fitting as prior art since the instant claims recite the transitional phrase, " containing", which is is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.
With respect to the arguments that the embodiments provided by the prior art do not teach the claimed matter, the arguments have been fully considered but they are not persuasive.  Patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).See MPEP § 2123.
As noted above, the prior art renders the instant claims obvious. If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See MPEP § 2145. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. See MPEP § 2145 I. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733